                                        Case 3:19-md-02913-WHO Document 1148 Filed 11/17/20 Page 1 of 2




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5                                                         Case No. 19-md-02913-WHO (JSC)
                                         IN RE JUUL LABS, INC.,
                                   6     MARKETING, SALES PRACTICES &                        ORDER FOLLOWING DISCOVERY
                                   7     PRODUCTS LIABILITY LITIGATION                       CONFERENCE

                                   8                                                         Re: Dkt. No. 1143

                                   9

                                  10          On November 17, 2020, the Court held a formal discovery conference regarding the

                                  11   parties’ Joint Discovery Status Report. Dkt. No. 1143. This Order confirms the rulings made on

                                  12   the record.
Northern District of California
 United States District Court




                                  13          By December 4, 2020, JLI shall propose a schedule of deposition dates for each of

                                  14   plaintiffs’ first five Rule 30(b)(6) notices (design, marketing, sales, testing, and youth prevention).

                                  15   That schedule shall allow for the completion of depositions, absent witness unavailability, of the

                                  16   topics in at least one notice (design or marketing) by the end of 2020. That schedule shall also

                                  17   allow for the completion of depositions on all five notices sufficiently in advance of plaintiffs’

                                  18   class expert disclosure deadlines in March 2021. Mutually agreeable dates for the depositions to

                                  19   be completed prior to the end of this year shall be set aside in advance of the December 4th date.

                                  20          By December 4, 2020, the parties shall also complete their meet and confer process

                                  21   regarding the scope of these five notices. By December 4, 2020, the parties shall have at least set

                                  22   aside dates for the depositions of the seven domestic fact witnesses, some of whom are represented

                                  23   by existing defense counsel and some of whom are represented by separate counsel.

                                  24          Finally, the Court orders that there shall be no meet and confers and no emails exchanged

                                  25   between the parties starting on November 26, 2020 through November 29, 2020.

                                  26
                                  27   ///

                                  28   ///
                                        Case 3:19-md-02913-WHO Document 1148 Filed 11/17/20 Page 2 of 2




                                   1          The next Joint Discovery Status Conference will be held at 8:00 a.m. on December 11,

                                   2   2020, and the parties shall submit the Joint Statement by 12:00 p.m. on December 9, 2020.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 17, 2020

                                   5
                                                                                                 JACQUELINE SCOTT CORLEY
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
